10/25/2022


                                         DA 21-0015
                                                                                    Case Number: DA 21-0015

                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2022 MT 212



STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

WILLIAM LOWREY HESSE,

              Defendant and Appellant.



APPEAL FROM:           District Court of the Twentieth Judicial District,
                       In and For the County of Lake, Cause No. DC-2019-246
                       Honorable Jason Marks, Presiding Judge


COUNSEL OF RECORD:

               For Appellant:

                       Chad Wright, Appellant Defender, Haley Connell Jackson, Assistant
                       Appellate Defender, Helena, Montana

               For Appellee:

                       Austin Knudsen, Montana Attorney General, Bree Gee, Assistant
                       Attorney General, Helena, Montana

                       Steven N. Eschenbacher, Lake County Attorney, Brendan McQuillan,
                       Deputy County Attorney, Polson, Montana



                                                 Submitted on Briefs: August 31, 2022

                                                            Decided: October 25, 2022

Filed:

                       __________________________________________
                                        Clerk
Justice Beth Baker delivered the Opinion of the Court.


¶1        William Hesse appeals his criminal convictions in the Twentieth Judicial District

Court, Lake County, for Deliberate Homicide and Tampering with or Fabricating Physical

Evidence. Hesse argues that the State’s 391-day delay in bringing his case to trial violated

his right to a speedy trial and the charges should be dismissed. In the alternative, he seeks

a new trial with a properly selected jury panel after the District Court authorized the Clerk

of Court to excuse prospective jurors without the court’s approval of each excuse. We

affirm.

                    FACTUAL AND PROCEDURAL BACKGROUND

¶2        On August 31, 2019, William Hesse attacked and killed his roommate, Gyme Kelly,

at the Mission Meadows Camping and RV Park near Ronan, Montana. Lake County

Sheriff’s Deputy Ross Holcomb, along with several other law enforcement officers,

responded to the incident and arrested Hesse. Lake County charged Hesse with two

felonies, Deliberate Homicide and Tampering with or Fabricating Physical Evidence.

Hesse’s original trial date was set for March 30, 2020. He was not brought to trial,

however, until September 25, 2020—391 days after his arrest.

¶3        Hesse filed two motions to dismiss for lack of speedy rial while he awaited trial. He

filed the first motion on April 21, 2020; the District Court denied it eleven weeks later in a

twenty-five-page written order. Hesse renewed the motion on September 1, 2020. The

District Court orally denied the renewed motion on September 28, 2020, at the beginning

of the second day of trial.


                                                2
¶4     In preparation for Hesse’s trial, the District Court directed the Clerk of Court, Lyn

Fricker, to summon a larger-than-usual number of prospective jurors in anticipation of an

increased excusal rate due to the COVID-19 pandemic.              Fricker accordingly sent

summonses to a computer-generated, representative list of 150 prospective jurors. The

District Court, relying on this Court’s April 27, 2020 Directive asking trial courts to excuse

jurors at high risk for contracting COVID-19 or who had other appropriate reasons not to

report for jury duty, instructed Fricker to excuse all jurors who requested it. Fricker did

so, excusing 59 jurors. Hesse moved to strike the jury panel and impanel a new jury on the

basis that Fricker excused prospective jurors without individual court approval and thus

violated Montana law. The District Court heard testimony from Fricker before trial and

denied Hesse’s motion.

¶5     At the conclusion of a seven-day trial, the jury convicted Hesse of both charges.

The District Court sentenced him to concurrent prison terms of eighty and ten years on the

respective counts and awarded credit for time served.

                               STANDARDS OF REVIEW

¶6     We review for clear error the factual findings underlying a district court’s speedy

trial ruling. State v. Houghton, 2010 MT 145, ¶ 13, 357 Mont. 9, 234 P.3d 904. We review

de novo a district court’s conclusions of law about a speedy trial violation. Houghton, ¶ 13.

Finally, we review for correctness a district court’s denial of a motion to strike the jury

panel. State v. LaMere, 2000 MT 45, ¶ 14, 298 Mont. 358, 2 P.3d 204.




                                              3
                                       DISCUSSION

¶7     On March 12, 2020, then-Governor Steve Bullock declared a state of emergency in

Montana due to the outbreak of the COVID-19 pandemic. By March 20, Governor Bullock

had closed schools and businesses and suspended nursing home visits. On March 27, 2020,

this Court ordered trial courts across the state to suspend all criminal jury trials until after

April 10, 2020, in order to slow the spread of the virus. We explained that, because “the

serious danger posed by COVID-19 is good cause to continue criminal jury trials, and

constitutes an unavoidable circumstance, the time between the date of this order and the

date of the next scheduled trial date are considered institutional delay when calculating

time for trial.” On April 27, 2020, we directed trial courts to comply with several

precautionary public health measures and renewed these requirements on May 22, 2020.

Hesse’s original trial date, March 30, 2020, landed squarely in this period of closures and

upheaval.

¶8     1. Did the State’s delay in prosecuting William Hesse violate his right to a speedy
       trial?

¶9     The fundamental right to a speedy trial is guaranteed by the Sixth and Fourteenth

Amendments to the United States Constitution and by Article II, § 24, of the Montana

Constitution. State v. Ariegwe, 2007 MT 204, ¶ 20, 338 Mont. 442, 167 P.3d 815. Courts

use the four-factor Ariegwe balancing test to determine if a criminal defendant’s right to a

speedy trial has been violated. They consider the length of delay, the reasons for delay,

the accused’s responses to the delay, and prejudice to the accused. Ariegwe, ¶ 113.




                                               4
Factor One: Length of Delay

¶10    Courts engage a speedy trial analysis if the interval between a criminal accusation

and trial is at least 200 days. Ariegwe, ¶ 107. Hesse’s trial began 391 days after his arrest,

so the District Court’s analysis properly continued.1

¶11    Courts next consider the extent to which the delay stretches beyond the 200-day

trigger date. Ariegwe, ¶ 107. The presumption that pretrial delay has prejudiced the

accused intensifies over time, and the State’s burden to justify the delay becomes heavier

the longer the delay. Ariegwe, ¶ 107. Here the District Court correctly determined that the

delay stretched 191 days beyond the 200-day trigger date.

Factor Two: Reasons for Delay

¶12    Courts next identify and attribute to the appropriate party each period of delay.

Ariegwe, ¶ 108. Any delay not caused by the defendant is attributed to the State by default.

Ariegwe, ¶ 108. Courts also assign weight based on the reason for the delay. Ariegwe,

¶ 108. Institutional delays, such as overcrowded court dockets, weigh less heavily against

the State than do deliberate or negligent delays. Ariegwe, ¶ 108. Delays for valid reasons,

such as particularly complex charges or missing witnesses, serve to justify appropriate




1
  The District Court did not enter a written order when it denied Hesse’s renewed motion, which
included new argument about the final period of delay stretching from July to September 2020.
We reviewed the record and conclude that, considering the analysis in its first speedy trial order,
the District Court impliedly found when it orally denied the renewed motion that Hesse had not
made an additional showing of a speedy trial violation due to the ensuing three-month period.
See State v. Gable, 2015 MT 200, ¶ 18, 380 Mont. 101, 354 P.3d 566 (describing our doctrine of
implied findings for purposes of reviewing findings of fact).
                                                5
delay and are weighed least heavily against the State. Ariegwe, ¶ 70 (citing Barker v.

Wingo, 407 U.S. 514, 92 S. Ct. 2182 (1972)).

¶13    We agree with the District Court that all five periods of delay in prosecuting Hesse’s

case should be attributed to the State. The State first caused a brief six-day delay by filing

the case in Lake County Justice Court rather than directly in the District Court. The second

delay occurred when the District Court initially set Hesse’s trial for March 30, 2020 (a

delay of 207 days). The District Court had a busy docket in the interim; the delay thus was

institutional and properly weighed less heavily against the State. Next, the District Court

continued the trial to July 6, 2020, due to the COVID-19 pandemic (a delay of 99 days).

The District Court reasoned that it would be irresponsible at that time to gather a large

number of people for a trial and acted in accordance with our March 27, 2020 Order to

suspend jury trials. Fourth, the District Court caused a 21-day delay when it continued

Hesse’s trial to July 27, 2020, because of its backlogged docket after resuming trials. Fifth

and finally, the District Court caused a 67-day delay when it continued the trial to

September 25, 2020, due to a significant increase in COVID-19 cases in Lake County and

concerns that the shelter-in-place order issued by the Confederated Salish and Kootenai

Tribes would prevent a proper cross-section of the community for Hesse’s jury panel. The

District Court properly concluded that the delays related to COVID-19 in this case were

institutional delays and thus weighed only minimally against the State.2


2
  Hesse includes in his briefing the fact that on March 6, 2020, the State requested a continuance
to secure a blood spatter expert. The District Court, however, never ruled on this request; the court
continued the trial due to the pandemic. As such, we decline to include the State’s request for
continuance in our speedy trial analysis.
                                                 6
Factor Three: Accused’s Responses to Delay

¶14    Courts next evaluate the accused’s responses to the delay to determine whether the

accused “actually wanted a speedy trial, which in turn informs the inquiry into whether

there has been a deprivation of the right.” Ariegwe, ¶ 110. Hesse twice asserted his right

to a speedy trial, once in April 2020 and again four months later. He thus clearly evidenced

his desire for a speedy trial, and this factor weighs against the State.

Factor Four: Prejudice to the Accused

¶15    For the final factor, courts assess whether a defendant was prejudiced by the delay

in light of three interests: (i) preventing oppressive pretrial incarceration, (ii) minimizing

anxiety and concern caused by the presence of unresolved criminal charges, and

(iii) limiting the possibility that the accused’s ability to present an effective defense will be

impaired. Ariegwe, ¶ 111.

       i. Preventing oppressive pretrial incarceration

¶16    Courts consider whether pretrial incarceration was oppressive in light of all of the

circumstances of the incarceration. Ariegwe, ¶ 111. Lengthy pretrial incarceration is

considered less oppressive when a defendant faces complex charges, rather than simple

ones. Ariegwe, ¶ 91. Conditions of incarceration, such as overcrowding, lack of health

care, or limited legal research capabilities, make it more likely that pretrial incarceration

was oppressive. Ariegwe, ¶ 93. Courts must “focus on the condition of the facilities and

how they impact the accused, rather than solely on the condition of the accused.” State v.

Velasquez, 2016 MT 216, ¶ 28, 384 Mont. 447, 377 P.3d 1235 (quoting State v. Couture,

2010 MT 201, ¶ 62, 357 Mont. 398, 240 P.3d 987).

                                               7
¶17    Hesse describes several concerning conditions of his pretrial incarceration. He

lacked private communication with counsel at the Lake County Jail, and for three months

at the beginning of the pandemic he was limited to phone communication with counsel.

Hesse asserts that the State withheld DNA and serology evidence, slowing his defense

efforts. He asserts that the pretrial delay aggravated his mental health issues and that he

was denied proper mental health care and medication. Another person incarcerated in the

Lake County Jail attempted suicide in the cell next to Hesse’s, which caused Hesse mental

anguish. Finally, Hesse lived “in constant fear of contracting and dying from the virus.”

¶18    The District Court concluded that Hesse’s pretrial incarceration did not rise to the

level of oppression. First, Hesse’s charges were complex. We concluded in Couture that

a 924-day period of pretrial incarceration was justified due to the complexity of the charged

offenses of deliberate homicide and tampering with evidence. Couture, ¶ 59. The State

was prosecuting Hesse for the same serious charges, and the law tolerated a longer delay.

Important here, the District Court explicitly remedied two of Hesse’s complaints when it

ordered Lake County Jail to provide private communication with counsel and ordered the

State to disclose the DNA and serology evidence. The District Court also attempted to

ameliorate conditions by ordering Hesse’s transfer to the Missoula County Detention

Facility. Hesse has not shown clear error in the District Court’s findings that Hesse was

not denied adequate medical care when he was prescribed his bipolar medication, though

not Adderall, and that the Lake County Jail took reasonable precautions to prevent the

spread of COVID-19. Reviewing all of the circumstances, we agree with the District Court

that Hesse’s pretrial incarceration was not oppressive.

                                             8
       ii. Minimizing anxiety and concern caused by the presence of unresolved
       criminal charges

¶19    The District Court determined that the delay in bringing Hesse to trial did not unduly

prolong the disruption of his life or aggravate the anxiety and concern that are inherent in

being accused of a crime. Ariegwe, ¶ 111.

¶20    Hesse’s briefing fails to connect his feelings of anxiety to his unresolved charges.

As the District Court noted, Hesse’s cited anxiety appears to have been associated with

contracting COVID-19, more than it was derived from the presence of unresolved charges.

Hesse provides no evidence that being publicly accused of two serious felonies and his trial

occurring six months later than originally scheduled prolonged the disruption in his life

beyond the inherent disruption that results from being accused of a crime and held in jail.

We agree with the District Court that the disruption to Hesse was not unduly prolonged.

       iii. Limiting the possibility that the accused’s ability to present an effective
       defense will be impaired

¶21    The District Court was required to consider whether the delay weakened Hesse’s

ability to “raise specific defenses, elicit specific testimony, or produce specific items of

evidence.” Ariegwe, ¶ 111. Impairment of the defense is the most important factor in our

prejudice analysis. State v. Steigelman, 2013 MT 153, ¶ 29, 370 Mont. 352, 302 P.3d 396.

¶22    Hesse argued that the deaths of two witnesses prior to his trial—Deputy Holcomb

and Reserve Officer Van Meter (a Lake County Sheriff’s Department Reserve Officer who

had, with a team of others, catalogued evidence from the crime scene)—impaired his

defense. The District Court concluded that their deaths did not impair Hesse’s defense

because both officers were accompanied by other officers who were able to testify at trial

                                             9
about their observations. The District Court observed that the loss of Deputy Holcomb as

a witness arguably helped Hesse’s case because Hesse had made an inculpatory statement

to Holcomb that Hesse could have challenged as lacking foundation after Holcomb’s death.

¶23    We conclude, as did the District Court, that the fourth factor, addressed in the three

subsections above, does not demonstrate prejudice to Hesse and thus weighs in favor of

the State.

Balancing the Factors

¶24    When balancing the four factors, the court must consider them together and “with

such other circumstances as may be relevant.” Ariegwe, ¶ 112. We agree with Hesse that

the outbreak of the COVID-19 pandemic and this Court’s precautionary directives did not

confer a free pass to the government to ignore speedy trial protections. But we examine

all speedy trial claims on a case-specific basis. Here, where Hesse was brought to trial six

months after his original trial date, where the delay was primarily institutional under the

specific conditions presented at that time by the unprecedented COVID-19 pandemic, and

where Hesse failed to demonstrate prejudice to his defense, we conclude that Hesse was

not denied his right to a speedy trial.

¶25    2. Did the District Court err in denying Hesse’s motion to strike the jury panel?

¶26    Montana law allows potential jurors to be excused from jury service if jury service

would entail undue hardship. Section 3-15-313(1), MCA, provides in pertinent part, “The

court or the jury commissioner with the approval of the court shall excuse a person from

jury service upon finding that jury service would entail undue hardship for the person, a

dependent of the person, or the public served by the person.” Subsection (2) allows the

                                             10
court “or the jury commissioner with the approval of the court” to excuse a prospective

juror upon affidavit of undue hardship. Section 3-15-313(2), MCA. The clerk of court

serves as the jury commissioner.        Section 3-15-404(1), MCA.         Courts and jury

commissioners must substantially comply with jury-selection procedures because the

procedures are rooted in the constitutional right to a trial by an impartial jury. LaMere,

¶ 32. The purpose of the statutes is to eliminate arbitrariness in the jury-selection process

and thus to ensure a fair cross-section of the community. LaMere, ¶ 38.

¶27    Hesse argues that Fricker violated § 3-15-313, MCA, when she excused potential

jurors without receiving individualized approval from the court. Hesse cites as support our

conclusion in State v. Highpine that a clerk failed to substantially comply with

jury-selection procedures when she did not follow up with personal service of notice upon

those who failed to respond to their summonses. 2000 MT 368, ¶¶ 39-41, 303 Mont. 422,

15 P.3d 938. The clerk in Highpine instead contacted non-responding jurors by telephone

and did not attempt any contact with those who had listed no phone number. Highpine,

¶ 39. Highpine presented evidence that nearly one-third of all Native American households

had no telephone and therefore were disproportionately excluded by phone notification of

jurors for Highpine’s trial. Highpine, ¶ 40. Hesse contends that Fricker’s actions here

likewise resulted in Native Americans, as well as seniors, being excluded from his jury.

¶28    Under the circumstances of this case, we conclude that the District Court did not err

when it denied Hesse’s motion to strike the jury panel. Fricker acted at the direction of the

District Court to gather a larger-than-usual pool of jurors and to excuse all jurors who

requested it, given the public health dangers posed by the pandemic. In doing so, both the

                                             11
District Court and Fricker operated under this Court’s April 27, 2020 Directive (which had

been reinforced by our May 22, 2020 Directive). Along with other precautionary practices,

those directives asked courts to excuse “jurors in advance who may be at high-risk or have

other appropriate reasons to not report (lack of childcare, caring for a high-risk person,

etc.).” Although Fricker excused some jurors for reasons not apparently related to the

pandemic (e.g., being out of town), she excused jurors mostly for pandemic-related

reasons—experiencing fatigue or headache, being at high risk of contracting the virus,

lacking childcare, or caring for a high-risk or sick person. Her excusals thus constituted

substantial compliance with Montana’s jury-selection requirements.

¶29   Finally, the record does not demonstrate that Hesse’s jury panel was an improper

cross-section of the community. Fricker drew the 150-person panel randomly. It included

both Native Americans and seniors. Highpine is inapposite because in that case the Clerk’s

departure from statutory procedures affected the random nature of the jury-selection

process. See Highpine, ¶ 40. Here, the conditions existing at the time justified broad

leeway in relieving prospective jurors from their summonses, and Fricker—under the

District Court’s instruction—followed appropriate public health guidance as directed by

this Court in excusing individual members from the panel. Hesse did not have a right to

have any particular persons on his jury, but a right to jury panel that represented a fair

cross-section of the community, which he received. LaMere, ¶ 37.

¶30   The jury-selection statute demands “substantial” compliance with its terms.

LaMere, ¶ 32 (quoting State v. Landry, 29 Mont. 218, 223-24,74 P. 418, 420 (1903)). Such

compliance secures “a just and impartial administration of the jury system.” LaMere, ¶ 32

                                           12
(quoting State v. Diedtman, 58 Mont. 13, 18, 190 P. 117, 118-19 (1920)). In the face of

grave public health dangers at the time in question, this Court’s express directives, and the

Clerk’s testimony that she excused jurors based on those guidelines, we hold that the

District Court correctly concluded that Hesse’s jury panel was “drawn in substantial

conformity with the requirements of the statute.” LaMere, ¶ 32 (quoting Landry, 29 Mont.

at 223-24, 74 P. at 420).

                                     CONCLUSION

¶31    The District Court correctly denied both of Hesse’s motions to dismiss for lack of

speedy trial and his motion to strike the jury panel. His convictions are affirmed.


                                                  /S/ BETH BAKER


We Concur:

/S/ JAMES JEREMIAH SHEA
/S/ LAURIE McKINNON
/S/ INGRID GUSTAFSON
/S/ JIM RICE




                                             13